DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et all (US 6,923,282) in view of Ono et al (US 6,378,637).  Chernoff discloses:  
A lightweight vehicle, said lightweight vehicle comprising: 
a pair of rear wheel assemblies 80; 
one or more front wheel assembly 80; 
a universal assembly platform, said platform comprising: 
a planar main vehicle chassis structure 183E; 
a front suspension system 71 connected to the main vehicle chassis structure and to which the one or more front wheel assembly is mounted; 
a rear suspension system 71 connected to the main vehicle chassis structure and to which the pair of rear wheel assemblies are mounted, wherein a front distal end of the at least one front wheel assembly is longitudinally forward of a front end of the planar universal assembly platform 183E and a rear distal end of the rear wheel assemblies are longitudinally rearward of a rear end of the planar universal assembly platform (see Fig. 22).  Chernoff teaches mounting holes for seating assemblies yet fails to explicitly disclose a forward facing seating structure mounted to the planar universal assembly platform such that a portion of the seating structure is located longitudinally rearward of an axis  extending through a center of the rear wheel assemblies.
Ono teaches a forward facing seating structure 18 mounted to a chassis platform 15 such that a portion of the seating structure is located longitudinally rearward of an axis extending through a center of a rear wheel assembly 13.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Chernoff with the teaching of Ono’s seating assembly to allow for passengers to sit comfortably within the vehicle.

With regard to claim 2, Chernoff discloses wherein the rear suspension system comprises at least one independent suspension assembly.

With regard to claim 3, Chernoff discloses wherein the rear suspension system comprises a solid axle 16, 18 suspension assembly.

With regard to claim 5, Chernoff discloses wherein the universal assembly platform further comprises at least one of a front bulkhead and a rear bulkhead (see Fig. 22, front and rear ends of platform assembly 183E).

With regard to claim 8, Chernoff discloses further comprising a prime vehicle mover 127 operably connected to one or more wheel assemblies, wherein the prime mover is a permanent magnet AC motor.

With regard to claim 9, Chernoff discloses wherein the prime vehicle mover 127 is operably connected to drive two rear wheels.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chernoff and Ono in view of Bataille et al (US 7,258,395).  Chernoff and Ono fail to disclose one or more golf bag holders.  Bataille teaches a vehicle comprising golf bag holders.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Chernoff and Ono with the teaching of Bataille so as to include golf bag holders to give the vehicle more applicability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chernoff and Ono.  Chernoff and Ono do not specifically disclose that the vehicle may be of length equal to or less than 81”.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Chernoff and Ono such that the length of the vehicle is 81” to allow for a more compact vehicle that allows for more maneuverability and flexibility in parking and just generally takes up less space.


Allowable Subject Matter
Claims 10-11, 13-15, and 17-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner is available to discuss possible further amendments should Applicant deem it necessary to help aid expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 2, 2022